ALLOWANCE
Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-12, 15-17, 23, 24, and 32-43 which are directed claims non-elected without traverse.  Accordingly, claims 8-12, 15-17, 23, 24, and 32-43 are being cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:

Cancel claims 8-12, 15-17, 23, 24, and 32-43.

Reasons for Allowance
Claims 1-3, 7, 26-31, and 44-57 are allowed.
The prior art does not teach or suggest a heat sink comprising a pair, or three of more, Cu-Mo composite layers and a Cu layer stacked in a thickness direction so that the Cu layer is interposed between the Cu-Mo composite layers, wherein each of the Cu-Mo composite layers has a thickness section microstructure in which flat Mo phase is dispersed in a Cu matrix, and wherein each of the Cu-Mo composite layers is an outermost layer. Further there is insufficient motivation such that one of ordinary skill in the art would have found it obvious to 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Krupicka/Primary Examiner, Art Unit 1784